


Exhibit 10.18

 

RESTRICTED COMMON STOCK AGREEMENT
FOR OFFICERS HOLDING C, D AND E UNITS

 

RESTRICTED COMMON STOCK AGREEMENT (this “Agreement”) made as of November 6, 2009
(the “Effective Date”), by and between STR Holdings, Inc., a Delaware
corporation (the “Company”), and [                    ] (the “Holder”).

 

WHEREAS, STR Holdings LLC (“Old LLC”) entered into that certain Incentive Unit
Grant Agreement with the Holder dated as of June 15, 2007 (the “Grant
Agreement”), whereby Old LLC granted incentive units of Old LLC to the Holder;

 

WHEREAS, on the date hereof, Old LLC will enter into a corporate reorganization,
whereby the unitholders of Old LLC will become unitholders of STR Holdings (New)
LLC (“New LLC”);

 

WHEREAS, pursuant to that certain Plan of Conversion by New LLC, dated as of
November 6, 2009 (the “Plan of Conversion”), New LLC filed with the Secretary of
State of the State of Delaware a certificate of conversion converting New LLC
into the Company and automatically converting the membership interests of New
LLC into shares of common stock, par value $0.01 per share (“Common Stock”), of
the Company;

 

WHEREAS, due to the conversion of New LLC into the Company, any unvested
incentive units of Old LLC granted pursuant to the Grant Agreement and converted
in the corporate reorganization into unvested incentive units of New LLC shall
be converted from unvested incentive units of New LLC into Restricted Shares (as
defined below) subject to the terms and conditions herein;

 

WHEREAS, in consideration of the mutual covenants contained herein, the receipt
and sufficiency of which are hereby acknowledged; and

 

WHEREAS, certain capitalized terms used herein are defined in Section 6 hereof.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.             Restricted Shares.  Subject to the terms and conditions of this
Agreement and pursuant to the Plan of Conversion, the Company hereby issues to
the Holder [        ] shares of Common Stock (the “Restricted Shares”), of which
[        ] shares of Restricted Shares shall be Time Vesting Restricted Shares
(as defined below) and [        ] shares of Restricted Shares shall be
Performance Vesting Restricted Shares (as defined below).

 

2.             Holder Representations and Warranties.

 

(a)           As an inducement to the Company to issue the Restricted Shares to
the Holder and as a condition thereto, the Holder represents, acknowledges and
agrees (as applicable) that this Agreement constitutes the legal, valid and
binding obligation of the Holder, enforceable against the Holder in accordance
with its terms, except to the extent the enforceability thereof may be limited
by bankruptcy laws, insolvency laws, moratorium laws or other laws affecting
creditors’ rights generally or by general equitable principles, and the
execution, delivery and performance of this Agreement by the Holder does not and
will not conflict with, violate or cause a breach of any agreement, contract or
instrument to which the Holder is a party or any judgment, order or decree to
which the Holder is subject.

 

--------------------------------------------------------------------------------


 

(b)           In addition, the Holder represents, acknowledges and agrees (as
applicable) that:

 

(i)         (x) the Restricted Shares have not been registered under the
Securities Act, (y) the Restricted Shares are restricted securities under the
Securities Act and (z) the Restricted Shares may not be resold or transferred
unless they are first registered under the Securities Act or unless an exemption
from such registration is available;

 

(ii)        the Holder hereby makes the representations and warranties set forth
in Exhibit A hereto; and

 

(iii)       the Company may, but shall not be obligated to, register or qualify
the issuance, or the resale, of any of the Restricted Shares under the
Securities Act or any other applicable law.

 

3.             Vesting of Shares.

 

(a)           All Restricted Shares shall initially be unvested and shall be
subject to forfeiture to the Company pursuant to this Agreement.  At such time
as a Restricted Share vests in accordance with this Section 3, it shall no
longer be a Restricted Share and shall not be subject to forfeiture.

 

(b)           Time Vesting.  [      ] of the Restricted Shares shall vest based
on the passage of time (“Time Vesting Restricted Shares”).

 

(i)         Vesting Schedule.  Subject to Section 3(b)(ii) and to the Holder’s
continued employment with the Company on each vesting date, the Time Vesting
Restricted Shares shall vest in equal 1/32 installments as of the last day of
each of the 32 calendar months following the Effective Date, which for the sake
of clarity means November 30, 2009.

 

(ii)        Acceleration upon Change of Control.  Upon the occurrence of a
Change of Control, all then unvested Time Vesting Restricted Shares shall
immediately vest in full, subject to Section 3(b)(iii).

 

(iii)       Termination.

 

Upon the termination of the Holder’s employment or for any reason, all unvested
Time Vesting Restricted Shares shall be forfeited.

 

(c)           Performance Vesting.  [      ] of the Restricted Shares shall vest
based on the Company attaining the following performance criteria (“Performance
Vesting Restricted Shares”).

 

(i)         Vesting Schedule.  Subject to Section 3(c)(ii) and to the Holder’s
continued employment with the Company on each vesting date, the Performance
Vesting Restricted Shares shall vest in three (3) equal installments following
the three successive Fiscal Years, beginning with the Fiscal Year ending on
December 31, 2009 (for the 2009 Fiscal Year) if the Equity Valuation, measured
as of the end of such Fiscal Year, is no less than the Performance Target for
such Fiscal Year.  If the Performance Target for any of the first two Fiscal
Years referred to above is not attained, the Yearly Amount for the previous
unvested Fiscal Year which is not then vested (or, if the Yearly Amount for the
previous Fiscal Year has vested, then the Yearly Amount for the prior unvested
Fiscal Year) shall become vested and exercisable at the end of the first Fiscal
Year thereafter in which the Equity Valuation for such Fiscal Year is no less
than the Performance Target for such Fiscal Year.  For purposes of illustration
of the previous sentence, if

 

2

--------------------------------------------------------------------------------


 

the Performance Target is not achieved for the 2009 and 2010 Fiscal Years but is
achieved for the 2011 Fiscal Year, in 2011, the Yearly Amounts for both 2010 and
2011 would become vested.

 

(ii)        Acceleration upon Change of Control.  Upon the occurrence of a
Change of Control, all then unvested Performance Vesting Restricted Shares shall
immediately vest in full, so long as the Holder is employed with the Company on
the date of the Change of Control.

 

(iii)       Termination.  Upon the termination of employment of the Holder for
any reason, the unvested Performance Vesting Restricted Shares shall be
forfeited.

 

4.             Legend.

 

(a)           Each certificate representing Restricted Shares shall bear each of
the following legends.

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE TRANSFERRED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR STATE SECURITIES
LAWS OR AN OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY, THAT SUCH
REGISTRATION IS NOT REQUIRED.”

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF OR EXCHANGED UNLESS
SUCH TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OR
EXCHANGE COMPLIES WITH THE PROVISIONS OF THE REGISTRATION RIGHTS AGREEMENT AND
THE RESTRICTED COMMON STOCK AGREEMENT, EACH AS AMENDED FROM TIME TO TIME,
BETWEEN OR AMONG THE COMPANY AND THE INVESTORS PARTY THERETO.  IN ADDITION TO
RESTRICTIONS ON TRANSFER, THE RESTRICTED COMMON STOCK AGREEMENT PROVIDES FOR THE
VESTING OF THE SHARES ACCORDING TO THE SPECIFIC PROVISIONS OF THE RESTRICTED
COMMON STOCK AGREEMENT.  COPIES OF THE REGISTRATION RIGHTS AGREEMENT AND THE
RESTRICTED COMMON STOCK AGREEMENT ARE ON FILE WITH THE COMPANY.”

 

(b)           The certificates shall also bear any legend required by any
applicable state securities law.

 

(c)           The certificates shall be deposited by the Holder, together with a
stock power endorsed in blank, with the Company, to be held in escrow during any
restriction period.

 

5.             Restrictions on Transfer and Conversion.

 

(a)           The Company and the Holder acknowledge and agree that the
Restricted Shares are subject to and restricted by this Agreement.  Once vested,
the Restricted Shares shall no longer be restricted by the terms of this
Agreement but shall be subject to the restrictions set forth in the Registration
Rights Agreement and the Securities Act.

 

(b)           The Restricted Shares shall only be transferable to Permitted
Transferees of the Holder.  Any attempt to Transfer any of the Restricted Shares
to Persons other than Permitted Transferees

 

3

--------------------------------------------------------------------------------


 

of the Holder shall be null and void and have no force or effect, and the
Company shall not, and shall cause any transfer agent not to, give any effect in
such entity’s share records to such attempted Transfer.

 

(c)           The Holder acknowledges that the transfer restrictions contained
in this Agreement are reasonable and in the best interests of the Company.  The
Holder understands that this  Agreement contains forfeiture provisions in
respect of the Restricted Shares in favor of the Company or its designee upon
the Holder’s termination of employment.

 

6.             Definitions.

 

The following terms shall have the meanings ascribed below:

 

“Affiliate” of any Person means any Person that directly, or indirectly through
one or more intermediaries, Controls, is Controlled by or is under common
Control with such Person.

 

“Cause” means “cause” as defined in the Holder’s employment agreement with the
Company or any of its subsidiaries.

 

“Change of Control” means:

 

(i)            the sale (in one transaction or a series of transactions) of all
or substantially all of the assets of the Company to a third party other than
any of the Existing Stockholders or any of their respective Affiliates;

 

(ii)           a sale or issuance (in one transaction or a series of
transactions) of any securities resulting in more than 50% of the voting power
of the Company being held by a “person” or “group” (as such terms are used in
the Exchange Act) that does not include any of the Existing Stockholders or any
of their respective Affiliates;

 

(iii)          a merger or consolidation of the Company with or into another
Person if following such merger or consolidation, more than 50% of the voting
power of the Company is held by a “person” or “group” (as such terms are used in
the Exchange Act) that does not include any of the Existing Stockholders or any
of their respective Affiliates; or

 

(iv)          the sale or Transfer by the DLJMB Stockholders to a prospective
purchaser (other than a Permitted Transferee) of fifty percent (50%) or more of
their original beneficial ownership of the Company.

 

“Control” and “Controlled” mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Consolidated EBITDA” means Consolidated EBITDA as defined pursuant to that
certain Credit Agreement, dated as of June 15, 2007, by and between the Company,
STR Acquisition, Inc. the Lenders (as defined therein) and Credit Suisse, Cayman
Islands Branch, as it may be amended or restated from time to time.

 

“Consolidated Net Debt” means (i) any Indebtedness of the Company and its
subsidiaries minus (ii) the Company’s and its subsidiaries’ cash on hand and in
banks, and any liquid investments readily convertible to cash, excluding any
cash held in escrow or otherwise restricted.

 

4

--------------------------------------------------------------------------------


 

“DLJMB Stockholders” means DLJ Merchant Banking Partners IV, L.P., DLJMB
Offshore Partners IV, L.P., DLJ Merchant Banking Partners IV (Pacific), L.P. and
MBP IV Plan Investors, L.P., DLJ Merchant Banking Partners IV (Co-Investments),
L.P., together with any Permitted Transferees thereof.

 

“Equity Valuation” means, with respect to a particular Fiscal Year, (i) the
product of (A) ten (10) and (B) the Consolidated EBITDA for such Fiscal Year,
less (ii) Consolidated Net Debt as of the end of such Fiscal Year.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Existing Stockholders” means each of the Stockholders other than the Management
Stockholders.

 

“Fiscal Year” means the twelve month period ending on the last day of each
calendar year.

 

“Good Reason” means “good reason” as defined in the Holder’s employment
agreement with the Company or any of its subsidiaries.

 

“Indebtedness” means, without duplication, the sum of:  (i) all principal and
accrued (but unpaid) interest owing by the Company and its subsidiaries for debt
for borrowed money owed to any third party (specifically excluding intercompany
debt between the Company and any of its subsidiaries and any subsidiary of the
Company and another subsidiary of the Company); plus (ii) all obligations of the
Company and its subsidiaries under leases that have been recorded as capital
leases under GAAP; plus (iii) indebtedness of any person other than the Company
or any of its subsidiaries that is guaranteed by the Company or any of its
subsidiaries.

 

“Initial Public Offering” means the underwritten initial public offering of
Common Stock of the Company pursuant to an effective registration statement
filed under the Securities Act.

 

“Management Stockholder” means any Stockholder who is an employee of the Company
or any of its subsidiaries.  In no event shall any DLJMB Stockholder be deemed
to be a Management Stockholder.

 

“Other Stockholder” means each of the Stockholders other than the DLJMB
Stockholders, the Management Stockholders and the Whitney Stockholders.

 

“Performance Target” means the Equity Valuation target for each Fiscal Year as
set forth on Schedule I hereto with respect to Performance Vesting Restricted
Shares.

 

“Permitted Transferees” means (i) in the case of any DLJMB Stockholder, (A) any
other DLJMB Stockholder, (B), any actual or prospective shareholder, member or
general or limited partner of any DLJMB Stockholder (a “DLJMB Partner”), and any
corporation, partnership, limited liability company, or other entity that is an
Affiliate of any DLJMB Partner (collectively, “DLJMB Affiliates”), (C) any
managing director, general partner, director, limited partner, officer or
employee of any DLJMB Stockholder or any DLJMB Affiliate, or any spouse, lineal
descendant, sibling, parent, heir, executor, administrator, testamentary
trustee, legatee or beneficiary of any of the foregoing persons described in
this clause (C) (collectively, “DLJMB Associates”) or (D) any trust the
beneficiaries of which, or any corporation, limited liability company or
partnership the stockholders, members or general or limited

 

5

--------------------------------------------------------------------------------


 

partners of which, include only such DLJMB Stockholders, DLJMB Affiliates, DLJMB
Associates, their spouses or other lineal descendants;

 

(ii)           in the case of any Other Stockholder, (A) any entity that is an
Affiliate of such Other Stockholder, (B) any actual or prospective shareholder,
member or general or limited partner of any such Other Stockholder, and any
corporation, partnership, limited liability company, or other entity that is an
Affiliate of any such Other Stockholder, (C) any spouse, lineal descendant,
sibling, parent, heir, executor, administrator, testamentary trustee, legatee or
beneficiary of such Other Stockholder, or (D) a trust that is for the exclusive
benefit of such Other Stockholder or its Permitted Transferees under clause
(B) above;

 

(iii)          in the case of any Whitney Stockholders, any other Whitney
Stockholder; and

 

(iv)          in the case of any Management Stockholder, (A) any spouse, lineal
descendant, sibling, parent, heir, executor, administrator, testamentary
trustee, legatee or beneficiary of the Holder, (B) a trust that is for the
exclusive benefit of the Holder or the transferees listed in (A) above or (C) a
limited liability company or corporation, all of the outstanding capital stock
or membership interests of which is of record and beneficially owned by the
Holder or any of those Persons in clause (A) above.

 

“Person” means any individual or any general partnership, limited partnership,
limited liability company, corporation, joint venture, trust, business trust,
cooperative, association or other entity and, where the context so permits, the
legal representatives, successors in interest and permitted assigns of such
Person.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of November 6, 2009, among the Company and certain stockholders of the
Company, as amended, modified or supplemented from time to time.

 

“Restricted Share Permitted Transferees” means (i) any spouse, lineal
descendant, sibling, parent, heir, executor, administrator, testamentary
trustee, legatee or beneficiary of the Holder, (ii) a trust that is for the
exclusive benefit of the Holder or its Restricted Share Permitted Transferees
under clause (i) above or (iii) a limited liability company or corporation, all
of the outstanding capital stock or membership interests of which is of record
and beneficially owned by the Holder or any of those Persons in clause
(i) above.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal law then in force.

 

“Stockholder” means each Person who held Common Stock of the Company prior to
the Initial Public Offering together with any Permitted Transferees thereof, so
long as such Person or Permitted Transferee thereof holds such Common Stock.

 

“Transfer” means the sale, transfer, assignment, pledge or other disposal
(whether with or without consideration and whether voluntarily or involuntarily
or by operation of law) of any Restricted Shares.

 

“Whitney Stockholder” means Prairie Fire Trust, Michael R. Stone, Michael R.
Stone 2008 GRAT, MRS Trust, Harrington Sound, LLC and Paul Vigano.

 

“Yearly Amount” means the number of Performance Vesting Restricted Shares
divided by three (3).

 

6

--------------------------------------------------------------------------------


 

7.             General Provisions.

 

(a)           Notices.  Any notification required by the terms of this Agreement
shall be given in writing and shall be deemed effective upon personal delivery
or within three (3) days of deposit with the United States Postal Service, by
registered or certified mail, with postage and fees prepaid.  A notice shall be
addressed to the Company at its principal executive office and to the Holder at
the address that he or she most recently provided to the Company.

 

(b)           Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements contained herein shall survive
indefinitely, including following termination of this Agreement or of the
Holder’s employment with the Company.

 

(c)           Entire Agreement.  This Agreement and the Registration Rights
Agreement shall constitute the entire contract between the parties hereto with
regard to the subject matter hereof.  They supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied) which relate to the subject matter hereof.

 

(d)           Waiver.  No waiver of any breach or condition of this Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition
whether of like or different nature.

 

(e)           Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Holder, the Holder’s assigns and the legal representatives,
heirs and legatees of the Holder’s estate, whether or not any such person shall
have become a party to this Agreement and have agreed in writing to be joined
herein and be bound by the terms hereof.

 

(f)            Choice of Law; Jurisdiction; Waiver of Jury Trial.  THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
DELAWARE WITHOUT REGARD TO CONFLICTS OF LAWS.

 

SUBJECT TO THE TERMS OF THIS AGREEMENT, THE PARTIES AGREE THAT ANY AND ALL
ACTIONS ARISING UNDER OR IN RESPECT OF THIS AGREEMENT SHALL BE LITIGATED IN THE
FEDERAL OR STATE COURTS IN DELAWARE.  BY EXECUTING AND DELIVERING THIS
AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF SUCH
COURTS FOR ITSELF, HIMSELF, OR HERSELF AND IN RESPECT OF ITS, HIS OR HER
PROPERTY WITH RESPECT TO SUCH ACTION.  EACH PARTY AGREES THAT VENUE WOULD BE
PROPER IN ANY OF SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION THAT ANY SUCH
COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH
ACTION.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

(g)           Amendment.  The Board of Directors of the Company, or the
Compensation Committee thereof, may amend or alter this Agreement and the
Restricted Shares issued hereunder at any time; provided that, no such amendment
or alteration shall be made without the consent of the Holder if such action
would materially diminish any of the rights of the Holder under this Agreement
or with respect to the Restricted Shares.

 

7

--------------------------------------------------------------------------------


 

(h)           Employment Rights.  Neither this Agreement nor any of its
provisions is intended to confer or should be construed as conferring any rights
on the Holder to continued employment with the Company or any rights of
employment for a fixed term.  No contract of employment, express or implied, is
created hereby and nothing contained herein shall be construed as creating a
joint venture, partnership, agency or other enterprise between the parties.

 

(i)            No Waiver; Modifications in Writing.  No waiver of or consent to
any departure from any provision of this Agreement shall be effective unless
signed in writing by the party entitled to the benefit thereof; provided,
however, that the Company may amend, modify or terminate the terms of the
Restricted Shares in accordance with the terms in the Company’s Certificate of
Incorporation.

 

(j)            Severability. The provisions of this Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

(k)           Signature in Counterparts.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Common
Stock Agreement as of the date first written above.

 

 

 

STR HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

 

 

 

HOLDER

 

 

 

 

 

 

 

 

 

[                            ]

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Investment Representations and Warranties

 

The Holder hereby represents and warrants to the Company that:

 

1.             The Restricted Shares received by him will be held by him for
investment only for his own account, not as a nominee or agent, and not with a
view to the sale or distribution of any part thereof in violation of applicable
U.S. federal or state or foreign securities laws.  The Holder has no current
intention of selling, granting participation in or otherwise distributing the
Restricted Shares in violation of applicable U.S. federal or state or foreign
securities laws.  The Holder does not have any contract, undertaking, agreement
or arrangement with any person or entity to sell, transfer or grant
participation to such person or entity, or to any third person or entity, with
respect to any of the Restricted Shares, in each case, in violation of
applicable U.S. federal or state or foreign securities laws.

 

2.             The Holder understands that the Restricted Shares have not been
registered under the Securities Act or any applicable U.S. federal, state or
foreign securities laws, and that the Restricted Shares are being issued in
reliance on an exemption from registration, which exemption depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Holder’s representations as expressed herein.

 

3.             The Holder has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of his
owning the Restricted Shares.  The Holder is a sophisticated investor, has
relied upon independent investigations made by the Holder and, to the extent
believed by the Holder to be appropriate, the Holder’s representatives,
including the Holder’s own professional, tax and other advisors, and is making
an independent decision to invest in the Restricted Shares.  The Holder has been
furnished with such documents, materials and information that the Holder deems
necessary or appropriate concerning the terms and conditions of the transactions
contemplated by the Agreement and the Holder’s holding of the Restricted Shares
and for evaluating an investment in the Company, and the Holder has read
carefully such documents, materials and information and understands and has
evaluated the types of risks involved with holding the Restricted Shares.  The
Holder has not relied upon any representations or other information (whether
oral or written) from the Company or its stockholders, directors, officers or
affiliates, or from any other person or entity, in connection with his
investment in the Restricted Shares.  The Holder acknowledges that the Company
has not given any assurances with respect to the tax consequences of the
ownership and disposition of the Restricted Shares.

 

4.             The Holder understands that no U.S. federal or state or foreign
agency has passed upon the Restricted Shares or upon the Company, or upon the
accuracy, validity or completeness of any documentation provided to the Holder
in connection with the transactions contemplated by the Agreement, nor has any
such agency made any finding or determination as to holding the Restricted
Shares.

 

5.             The Holder understands that there are substantial restrictions on
the transferability of the Restricted Shares and that on the date of the
Agreement and for an indefinite period thereafter there will be no public market
for the Restricted Shares and, accordingly, it may not be possible for the
Holder to liquidate his investment in case of emergency, if at all.  In
addition, the Holder understands that the Agreement contains substantial
restrictions on the

 

A-1

--------------------------------------------------------------------------------


 

transferability of the Restricted Shares and provide that, in the event that the
conditions relating to the transfer of any Restricted Shares in such document
have not been satisfied, the holder shall not transfer any such Restricted
Shares, and unless otherwise specified the Company will not recognize the
transfer of any such Restricted Shares on its books and records or issue any
share certificates representing any such Restricted Shares, and any purported
transfer not in accordance with the terms of the Agreement shall be void.  As
such, Holder understands that: a restrictive legend or legends in a form to be
set forth in the Agreement will be placed on the certificates representing the
Restricted Shares; a notation will be made in the appropriate records of the
Company indicating that each of the Restricted Shares are subject to
restrictions on transfer and, if the Company should at some time in the future
engage the services of a securities transfer agent, appropriate stop-transfer
instructions will be issued to such transfer agent with respect to the
Restricted Shares; and the Holder will sell, transfer or otherwise dispose of
the Restricted Shares only in a manner consistent with the Holder’s
representations set forth herein and then only in accordance with the Agreement.

 

6.             The Holder understands that (i) the Restricted Shares may not be
sold, transferred or otherwise disposed of without registration under the
Securities Act or an exemption therefrom, (ii) the Restricted Shares have not
been registered under the Securities Act; (iii) the Restricted Shares must be
held indefinitely and he must continue to bear the economic risk of holding the
Restricted Shares unless such shares are subsequently registered under the
Securities Act or an exemption from such registration is available; (iv) the
Holder is prepared to bear the economic risk of holding the Restricted Shares
for an indefinite period of time; (v) it is not anticipated that there will be
any public market for the Restricted Shares; (vi) the Restricted Shares are
characterized as “restricted securities” under the U.S. federal securities laws;
and (vii) the Restricted Shares may not be sold, transferred or otherwise
disposed of except in compliance with federal, state and local law.

 

7.             The Holder understands that an investment in the Restricted
Shares is not recommended for investors who have any need for a current return
on this investment or who cannot bear the risk of losing their entire
investment.  In that regard, the Holder understands that his holding the
Restricted Shares involves a high degree of risk of loss.  The Holder
acknowledges that: (i) he has adequate means of providing for his current needs
and possible personal contingencies and has no need for liquidity in this
investment; (ii) his commitment to investments which are not readily marketable
is not disproportionate to his net worth; and (iii) his holding the Restricted
Shares will not cause his overall financial commitments to become excessive.

 

8.             The Holder is/is not (circle one) an “accredited investor,” as
such term is defined in Rule 501 of the Securities Act.

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Restricted Stock Performance Target Calculation

 

 

 

2009

 

2010

 

2011

 

 

 

 

 

 

 

 

 

Adjusted EBITDA

 

$

66.6

 

$

82.3

 

$

103.5

 

EV / EBITDA Multiple

 

10.0

x

10.0

x

10.0

x

Enterprise Value

 

$

665.6

 

$

823.1

 

$

1,034.5

 

 

 

 

 

 

 

 

 

Less: Net Debt on Balance Sheet

 

(235.9

)

(225.9

)

(206.4

)

Value of Common Equity

 

$

429.8

 

$

597.3

 

$

828.1

 

 

 

 

 

 

 

 

 

Performance Threshold

 

85.0

%

85.0

%

85.0

%

 

 

 

 

 

 

 

 

Performance Target

 

$

365.3

 

$

507.7

 

$

703.8

 

 

--------------------------------------------------------------------------------
